50. i2307

         IN ?i'HL .3II;KENK COURT OF THE STATE OF Z"lOi\JAT\TA
                                             1972



L 1,   C;(7I,\)NEL !lENiM r , J u s t i c e John Conway Harrison d e l i v e r e d t h e Opinion of t h e
Court   .
       This i s an appeal from an order of t h e d i s t r i c t c o u r t of
t h e e i g h t h j u d i c i a l d i s t r i c t , Cascade County, dismissing a two
count complaint f o r t h e reason t h a t t h e s t a t e c o u r t lacked
jurisdiction.
       Appellant, L t . Col. Henry S. Olson, f i l e d s u i t i n t h e
d i s t r i c t c o u r t seeking t o have h i s discharge from t h e Montana
A i r National Guard declared i n v a l i d .              L t . Col, Olson had been
an o f f i c e r i n the A i r National Guard s i n c e 1954, and had p r i o r
s e r v i c e , g i v i n g him 20 years of s e r v i c e .    I n August 1971, h e was
n o t i f i e d he would n o t be r e t a i n e d a s an a l e r t f l i g h t o f f i c e r ,
but would be discharged from the A i r National Guard and t r a n s -
f e r r e d t o t h e A i r Reserve.
       To c o n t e s t h i s discharge he brought s u i t i n a two count
complaint.        Count I charged t h a t a l l proceedings conducted by
t h e V i t a l i z a t i o n Board, a c t i n g under t h e provisions of " ~ n t e r i m
Change t o ANGR 36-05, 18 Dec. 1967" were i l l e g a l .                       During o r a l
argument before t h i s Court counsel f o r a p p e l l a n t s t a t e d t h a t t h e
question presented i s moot, s o w e w i l l t h e r e f o r e n o t d i s c u s s
Court I,
       Count I1 a l l e g e s a p p e l l a n t was removed from t h e a l e r t
program of t h e Montana A i r National Guard because he contested
t h e v a l i d i t y and a c t i o n of t h e V i t a l i z a t i o n Board.
       The d i s t r i c t c o u r t dismissed t h e complaint on t h e grounds
t h a t t h e c o u r t lacked j u r i s d i c t i o n over both t h e s u b j e c t matter
of t h e cause and t h e person; f u r t h e r t h a t t h e complaint f a i l e d
t o s t a t e a cause of a c t i o n upon which r e l i e f could be granted.
        I n e f f e c t , a p p e l l a n t asks t h i s Court and t h e d i s t r i c t c o u r t
t o s e r v e a s an a p p e l l a n t body t o one of t h e m i l i t a r y operations
of t h e defense of t h i s country,               The d i s t r i c t c o u r t properly
r u l e d t h a t i t d i d n o t have such j u r i s d i c t i o n ,
       A s t o t h e a l l e g a t i o n s of Count 11, we s h a l l s e t f o r t h

certain facts.           The Montana A i r National Guard                    h a s an i n t e g r a t e d
program w i t h t h e United S t a t e s A i r Force wherein c e r t a i n u n i t s
have p i l o t s on 24 hour a l e r t duty i n defense of t h e c o n t i n e n t .
To be a b l e t o p a r t i c i p a t e i n t h e a l e r t program one must be a
member of t h e Montana N a t i o n a l Guard, be a c e r t i f i e d o r a c c r e d i t e d
p i l o t , and be approved by t h e United S t a t e s A i r Force f o r such
a l e r t status.       The s e n i o r o f f i c e r of t h e Montana u n i t i s Brig.
Gen.Young, whose p o s i t i o n i s f u l l time, s a l a r i e d by t h e United
S t a t e s Government.         The l o c a l commanding o f f i c e r i s Col. Whalen,
a c o l l e g e p r o f e s s o r , who devotes h i s weekends t o h i s command and
whose s a l a r y f o r t h a t duty comes from t h e f e d e r a l , n o t s t a t e
government      .
       A p p e l l a n t , a s a member of t h e A i r National Guard, served
a s t h e u n i t ' s a l e r t scheduling o f f i c e r f o r t h e l a s t t h r e e y e a r s
of h i s duty.        I n t h i s c a p a c i t y , h i s r e s p o n s i b i l i t y was t o s e e
t h a t s e l e c t e d p i l o t s were on f u l l time a l e r t duty.            He scheduled
himself f o r such d u t y and over t h e p a s t 13 y e a r s h i s income was
a base pay of $6,000, p l u s a l e r t f l y i n g time which averaged some
$14,000 p e r year.           The damages, he a l l e g e s he s u f f e r e d , were
due t o h i s removal from t h e a l e r t f l i g h t pay o p p o r t u n i t i e s when
he was discharged i n t o t h e A i r Reserve.
       When members of t h e Montana A i r N a t i o n a l Guard (MANG)
a r e f l y i n g a l e r t o r on a l e r t d u t y , they a r e paid by t h e United
S t a t e s Government (Air Force) and t h e y a r e completely divorced
from MANG and s u b j e c t t o command by t h e United S t a t e s A i r Force;
they r e c e i v e t h e i r o r d e r s from t h e A i r Force; and, b e f o r e they
can become a l e r t f l y i n g o f f i c e r s they must be c e r t i f i e d and
a c t i v a t e d by t h e A i r Force.       The e n t i r e process of s e c u r i n g ,
equipping, paying and maintaining t h i s a l e r t f o r c e t o p r o t e c t
che c o n t i n e n t i n v o l v e s f e d e r a l laws, r u l e s , r e g u l a t i o n s and
obligations.          N s t a t e law i s involved, consequently s t a t e c o u r t s
                       o
have no j u r i s d i c t i o n .
     In addition, it is noted that the group commander, Col.
Whalen, under the authority of the United States Air Force
manual, the "Air Defense Command ~anual",is authorized to
select the pilots and the final judgment of selecting who is
to fly is left completely to his judgment. He picks his
pilots based on each man's qualifications---.i . e . training,
emotional and physical status. His obligations go even further
in that he is charged with the responsibility of complying with
the provisions of Title 10, U.S.C.A.   5 8352. That section pro-
vfdes that when an officer has acquired sufficient time to obtain
his military retirement a vacancy will be available for a
younger officer.   By so doing, the command can promote and train
new leadership.    Toopthis program enables many junior officers
to attain 20 years of National Guard service and qualify for
retirement,
     A long line of cases has rightly held that federal courts
will refuse to review discretionary decisions of military authori-
ties made within their valid jurisdiction.    0'~arav, Zebrowski,
447 F.2d 1085; Orloff v, Willoughby, 195 F.2d 209; Byrne v.
Resor, 412 F.2d 774; Smith v. Resor, 406 F.2d 141; Fox v. Brown,
402 F,2d 837; Winters v. United States, 281 F,Supp. 289, aff'd
                           '  i     - ,.,
                                       t

390 F,2d 879, Cert. denied 291 U.S. 910. We can find no reason
why the courts of this jurisdiction should interfere.
     The decision of the district court is affirmed,
                                                                 *